Citation Nr: 0009175	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-03 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a liver disorder.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for sexual dysfunction.

7.  Entitlement to service connection for hypertension.

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for headaches 
secondary to the service-connected post traumatic stress 
disorder (PTSD).

9.  Entitlement to a compensable evaluation for shrapnel 
fragment wound residuals to the left lower extremity.

10.  Entitlement to a compensable evaluation for the 
residuals of malaria.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This appeal arose from an October 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  In April 1998, he and his representative 
were informed through a supplemental statement of the case of 
the continued denial of his claims.  In September 1998, the 
veteran testified at a personal hearing; in December 1998, a 
supplemental statement of the case notified the veteran of 
the continued denial of the benefits sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issues of entitlement to a compensable evaluation for 
shrapnel fragment wounds to the left lower extremity and 
service connection for headaches secondary to the service-
connected PTSD will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a left foot disorder, a right foot 
disorder, a low back disability, a liver disorder, a neck 
disorder, sexual dysfunction or hypertension which can be 
related to his period of service.

2.  The RO denied entitlement to service connection for 
headaches in January 1982.

3.  An August 1991 neurological evaluation bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or with 
evidence previously assembled is so significant it must be 
considered in order to decide fairly the merits of the claim.

4.  The new evidence contains an opinion relating the 
veteran's headaches to his service-connected PTSD.

5.  The veteran's service-connected malaria is manifested by 
no recurrences of active malaria and no residuals related to 
malaria.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for a left foot disorder, a 
right foot disorder, a low back disability, a liver disorder, 
a neck disorder, sexual dysfunction or hypertension.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).

2.  The RO's January 1982 decision denying service connection 
for headaches is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 20.1103 (1999).

3.  The evidence submitted since the January 1982 decision is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for headaches have been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

4.  The veteran's claim for entitlement to service connection 
for headaches as secondary to the service-connected PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The criteria for a compensable evaluation for the 
service-connected malaria have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 6304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for a left foot 
disorder, a right foot disorder, a low 
back disability, a liver disorder, a neck 
disorder, sexual dysfunction or 
hypertension

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis or hypertension become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).



FACTS

Left foot

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a left foot 
disorder.  The April 1969 separation examination was within 
normal limits.

On June 23, 1994, the veteran was seen by a private 
podiatrist, when he complained of pain in the arches, with 
the left being worse than the right.  He specifically denied 
any prior history of foot problems.  The examination noted 
that he had normal arch morphology with pain on the plantar 
aspect of the left foot consistent with plantar fasciitis.  
On July 19, 1994, he had palpable pain in the medial arch; 
this was possibly related to entrapment of the nerve.  By 
August 8, 1994, he was noted to have responded completely to 
injections and nonsteroidal therapy.

On September 3, 1997, the veteran submitted a lay statement 
from a service comrade, who indicated that the veteran had 
jumped out of a plane in service when he reportedly hurt his 
feet.  

The veteran was hospitalized at a VA facility between July 
and September 1998.  His physical examination was negative; 
there were no complaints of any foot problems.  

The veteran then testified at a personal hearing in September 
1998.  He stated that he had hurt his feet either in basic 
training or during Advanced Infantry Training (AIT).  He 
claimed that the marching had injured his feet.  He also 
claimed that he had jumped 30 feet from a helicopter, after 
which his ankles were wrapped.  He denied any current 
treatment.



Right foot

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a right foot 
disorder.  The April 1969 separation examination was 
negative.

On June 23, 1994, the veteran was seen by a private 
podiatrist, at which time he indicated that he had pain in 
the right foot, although the left was worse.  While the left 
foot was injected, the records from July and August 1994 note 
no treatment of the right foot.  

A September 3, 1997 lay statement from a service comrade 
indicated that the veteran had injured his feet when he had 
jumped out of a plane in service.  

The veteran was hospitalized at a VA facility between July 
and September 1998.  No right foot disorder was noted and the 
physical examination was negative.

The veteran testified at a personal hearing in September 
1998.  He claimed that the marching he engaged in during 
basic training and during AIT injured his feet.  He also 
alleged that he had jumped 30 feet out of a helicopter.  He 
denied any current treatment.


Low back disability

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a low back disorder.  
His April 1969 separation examination showed that his spine 
was normal.

During a July 1980 private hospitalization, the veteran 
stated that he had jumped out of helicopters and had 
"jammed" his back.  He now claimed to have intermittent low 
back pain.  During a July to August 1998, he offered no 
complaints about his low back and the physical examination 
was within normal limits.

The veteran testified at a personal hearing in September 
1998.  He stated that he had hurt his back in a parachute 
jump in 1967 or 1968, but that he had not reported it at the 
time of his separation from service.  He noted that he had 
gotten treatment in 1974 after he had fallen on-the-job.  He 
also noted two motor vehicle accidents in 1974 and 1976, 
although he denied injuring his back.  He referred to no 
treatment since 1974.


Liver disorder

A review of the veteran's service medical records showed no 
indication of any liver complaints; nor was there a diagnosis 
of any liver disorder.  The April 1969 separation examination 
was negative.

A physical examination performed during the July to September 
1998 VA hospitalization was within normal limits.  No liver 
disease was diagnosed.

The veteran testified at a personal hearing in September 
1998.  He claimed that his liver was enlarged, although he 
admitted to no treatment for a liver disorder either in the 
past or in the present.  


Neck disorder

The veteran's service medical records noted no complaints of 
or treatment for a neck injury.  The April 1969 separation 
examination was negative.

Records developed after his discharge noted a November 30, 
1994 cervical spine x-ray which showed mild narrowing at the 
C6-7 level and mild anterior osteophytic spurring at the C5-6 
level.  There was also moderate encroachment on the neural 
foramina at the C6-7 level bilaterally.  A January 6, 1997 
MRI of the cervical spine found diffuse cervical spondylosis 
with asymmetric osteophyte formation at the C6-7 level 
towards the right and more of a disc component at the C5-6 
level.  These findings were confirmed by a June 1997 MRI.

On September 3, 1997, the veteran submitted a lay statement 
from a service comrade which indicated that the veteran had 
jumped out of a plane, injuring his neck.  The veteran 
testified at a personal hearing in September 1998, during 
which he stated that he had hurt his neck in 1967 or 1968 
following a parachute jump.  He admitted that he had not 
reported it at his separation from service.


Sexual dysfunction

The veteran's service medical records made no mention of any 
complaints of or treatment for a sexual dysfunction.  The 
April 1969 separation examination was negative.

The post-service records indicated that the veteran first 
complained of a sexual impairment in 1996, which he stated 
might be due to treatment with Prozac.  However, even with 
the discontinuance of the Prozac, his complaints continued.

On September 23, 1998, the veteran's wife stated that she 
also felt that his dysfunction was related to his Prozac use.  
During his September 1998 personal hearing, the veteran 
stated that he had been treated with Prozac, although the 
doctors had admitted that the etiology of his disorder was 
unknown.  Even after discontinuing treatment with Prozac, he 
still suffered from a decreased libido and poor erections.  
However, he admitted that there had been no finding of any 
underlying genitourinary (GU) disease.


Hypertension

The veteran's service medical records show no complaints of 
or treatment for hypertension.  His April 1969 separation was 
within normal limits.

The veteran's post-service treatment records revealed that 
hypertension was first noted in 1974.  In May 1974, his blood 
pressure readings were 162/100, 158/100 and 150/100.  The 
subsequent records reflected his continuing treatment for 
hypertension.

The veteran testified at a personal hearing in September 
1998.  He indicated that he had first been diagnosed with 
hypertension in 1973 or 1974.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the foot disorders, the objective records noted 
that the veteran was treated in 1994 for complaints of 
bilateral foot pain.  However, no current disorder has been 
noted.  In addition, the service medical records show no 
complaints of or diagnosis of foot disorders.  Moreover, 
there is no evidence to suggest that the complaints made in 
1994 were related to his service.  Therefore, it is found 
that the claims for service connection for foot disorders are 
not well grounded.

In regard to the low back disorder, the veteran has not 
presented any objective evidence of the current existence of 
a low back disability.  Moreover, there is no indication that 
any back disorder was present in service.  Since neither of 
these elements have been established, the claim cannot be 
well grounded.

The veteran has also requested service connection for a liver 
disorder.  However, there is no suggestion in the objective 
evidence that he currently suffers from a liver disorder.  
Nor is there any indication that a liver disorder was present 
in service.  The veteran has also argued that this condition 
is related to medication that he takes for his service-
connected disorders.  However, as noted, there is no 
indication of the current existence of any liver disorder, 
nor is there any objective opinion relating any liver 
problems to his medications.  While the veteran believes that 
such a connection exists, he is not competent, as a 
layperson, to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, it cannot be 
argued that the claim is well grounded.  

The veteran has argued that service connection should be 
granted for a sexual dysfunction.  The records indicate that 
he began to complain of decreased libido and poor erections 
in 1996.  However, there was no evidence offered to relate 
these complaints to his period of service.  Nor was there any 
indication that these complaints were present in service.  
While the veteran has alleged that these problems could have 
been related to Prozac use, the objective evidence indicates 
that the problem did not cease when this drug was 
discontinued; moreover, he admitted during his September 1998 
hearing testimony that the etiology of the complaints was 
unknown.  He has also contended that this disorder could be 
related to Inderal, another medication that he is taking for 
his service-connected PTSD.  However, as noted no cause for 
these complaints has been identified; significantly, they 
have not been related to any drugs taken for a service-
connected disorder.  While he and his wife may believe that 
such a relationship exists, they are not competent, as 
laypersons, to render an opinion as to medical causation.  
See Espiritu, supra.  Finally, he has not been diagnosed with 
any current GU disability or disease that could result in a 
sexual dysfunction, nor was such a disorder or disease 
present in service.  As a consequence, this claim is also not 
well grounded.

Finally, the veteran has argued that service connection 
should be awarded for a neck disorder and for hypertension.  
It is initially noted that neither disorder was present in 
service.  Cervical narrowing was first noted in 1994 and 
spondylosis in 1997; hypertension was not diagnosed until 
1974.  Therefore, there is no objective evidence that either 
disorder manifested to a compensable degree within one year 
of his separation.  Therefore, it is concluded that the 
claims are not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  Whether new and material evidence 
has been submitted to reopen the claim of 
entitlement to service connection for 
headaches

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
headaches.  At that time, the claim was denied as there was 
no relationship between his headaches and his period of 
service.  The veteran was informed of this decision on 
January 22, 1982; he failed to file a timely appeal of this 
decision and it thus became final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

Once a RO decision becomes final under 38 U.S.C.A. § 7105(c) 
(West 1991), absent submission of new and material evidence, 
the claim may not thereafter be reopened or readjudicated by 
VA.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a) (1999).  First, it must be determined whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the claim may then be evaluated 
on the merits after ensuring that the duty to assist pursuant 
to 38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).

Pertinent evidence associated with the claims file since the 
January 1982 decision by the RO includes an August 1991 
neurological evaluation conducted by Leon Prockop, M.D., 
which indicated that the veteran's headaches were of the 
tension and cluster variety, but were secondary to his 
trouble coping with his past Vietnam experiences, as well 
difficulties dealing with his family and community.  This 
evaluation bears directly and substantially upon the specific 
matter under consideration and was not considered by the RO 
when it made its rating decision in January 1982.  Moreover, 
it is so significant that it must be considered in order to 
decide fairly the merits of the claim.  The evaluation 
therefore constitutes new and material evidence under 
38 C.F.R. § 3.156(a) (1999) and the Board is required to 
reopen the previously denied claim of entitlement to service 
connection for headaches.

The Board must now determine whether the veteran's claim is 
well grounded.  Under the applicable criteria, service 
connection may be granted for a disability the result of 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection may also be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1999).  To establish that his claim is well 
grounded, the veteran must produce competent evidence of a 
current disability, a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  The veteran has asserted that his currently 
diagnosed headache condition is related to his service-
connected PTSD.  He has submitted the report of a 1991 
neurological evaluation which indicates that such a 
connection exists.  Based upon this evidence, the Board finds 
that the veteran's claim for service connection for headaches 
secondary to his service-connected PTSD is well grounded.  
The Board also finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.


III.  An increased evaluation for the 
residuals of malaria

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was awarded service connection for the residuals 
of malaria by a rating action issued in June 1984.  The 
service medical records had shown the development of a fever 
in July 1967.  There was a positive smear for malaria.  A VA 
examination performed in June 1981 found no residuals.  Based 
on this evidence a 0 percent evaluation was assigned to this 
disorder.

The veteran was hospitalized at a VA facility between July 
and September 1998.  The physical examination was within 
normal limits.  

The veteran testified at a personal hearing in September 
1998.  He denied experiencing any recurrences of malaria.  

According to the applicable criteria, a 100 percent 
disability evaluation is assigned for active malaria.  
Thereafter, the disorder is rated on its residuals.  
38 C.F.R. Part 4, Code 6304 (1999).

After a careful review of the evidence of record, it is found 
that a compensable evaluation for the veteran's service-
connected malaria residuals is not warranted.  Initially, it 
is noted that there is no evidence of active disease.  He has 
denied any recurrences of the disease.  Finally, there is no 
objective evidence of any current residuals related to his 
malaria.  Therefore, it is found that a compensable 
evaluation is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected malaria residuals.


ORDER

Service connection for a left foot disability, a right foot 
disability, a low back disorder, a liver disorder, a neck 
disorder, sexual dysfunction and hypertension is denied.

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for headaches as 
secondary to the service-connected PTSD is reopened and found 
to be well grounded, and to this extent only, granted.

A compensable evaluation for malaria residuals is denied.


REMAND

The veteran has contended that he suffers from headaches that 
are directly related to his service-connected PTSD.  
Therefore, he believes that service connection should be 
awarded.  He has also asserted that his left lower extremity 
shrapnel fragment wound residuals are more disabling than the 
current disability evaluation would suggest.  He referred to 
numbness in the left leg.  Therefore, he believes that an 
increased evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In the instant case, the veteran has submitted an evaluation 
conducted by a private physician in August 1991, which 
related his headaches to the veteran's service-connected 
PTSD.  However, this evaluation did not contain the rationale 
on which the opinion was based.  As a consequence, the Board 
finds that a further medical opinion regarding the etiology 
of the veteran's headaches would be helpful.

In regard to the claim for an increased evaluation for the 
veteran's service-connected left lower extremity shrapnel 
fragment wound residuals, it is noted that these residuals 
have not been examined by VA.  Therefore, the nature and 
degree of severity of his current residuals is unknown.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete neurological evaluation by a 
qualified physician.  After a review of 
the complete claims file, the examiner 
should render an opinion as to the 
etiology of the veteran's headaches.  
Specifically, it should be determined 
whether these headaches are related to 
the service-connected PTSD or are more 
likely the result of some other disease 
or injury, such as a past injury to the 
head.  A complete scientific rationale 
for any opinion expressed must be 
provided.  All indicated special studies 
deemed necessary must be accomplished.  
The claims folder must be made available 
for review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.

2.  The RO should afford the veteran 
complete VA orthopedic and surgical 
examinations by qualified physicians in 
order to determine the current nature and 
degree of severity of his service-
connected left lower extremity shrapnel 
fragment wound residuals.  The surgical 
examiner should note whether any scars 
are poorly nourished with repeated 
ulceration or are tender and painful on 
objective demonstration.  The orthopedic 
examiner should comment upon any 
functional impairments of the left lower 
extremity resulting from the shrapnel 
fragment wounds, to include limited range 
of motion of any affected joint.  This 
examiner should also comment on whether 
there is pain, weakened movement, excess 
fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.

A scientific rationale for any opinions 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  The 
claims folder must be made available for 
review in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.

3.  The veteran's claims for service 
connection for headaches secondary to the 
service-connected PTSD and an increased 
evaluation for the service-connected left 
lower extremity shrapnel fragment wound 
residuals must then be readjudicated by 
the RO.  If the decisions remain adverse 
to the appellant, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



